UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811-10201 The Appleton Funds (Exact name of registrant as specified in charter) One Post Office Square, 6th Floor Boston, Massachusetts 02109 (Address of principal executive offices) (Zip code) Daniel T. Buckley One Post Office Square, 6th Floor Boston, Massachusetts 02109 (Name and address of agent for service) Registrant's telephone number, including area code:(617) 338-0700 Date of fiscal year end:December 31 Date of reporting period: June 30, 2015 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1).The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public.A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number.Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609.The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1.Reports to Stockholders. The following is a copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1.) APPLETON EQUITY GROWTH FUND Semi-Annual Report June 30, 2015 Investment Adviser Appleton Partners, Inc. One Post Office Square, Sixth Floor Boston, MA 02109 Table of Contents Letter to Shareholders 1 Expense Example 4 Tabular Presentation of Schedule of Investments 4 Schedule of Investments 5 Statement of Assets and Liabilities 7 Statement of Operations 8 Statements of Changes in Net Assets 9 Financial Highlights 10 Notes to the Financial Statements 11 Additional Information 15 Trustees and Officers Information 16 Privacy Policy Disclosure 17 Dear Shareholder, In our last letter, we left you with the notion that the stock market could continue to move modestly higher in 2015, albeit with higher volatility. As of June 30th, that has proved accurate with the S&P 500 rising 1.23% amid choppy trading. Stocks proved to be extremely resilient in the face of a number of foreign concerns and the prospect of the Fed raising interest rates. With the Fed ending its latest round of quantitative easing towards the end of last year, the correlation among stocks has dropped. This provides a better environment for stock pickers, as companies tend to trade more on fundamentals and less on macro trends. The Appleton Equity Growth Fund was able to take advantage of this, returning 5.56% net of fees and outperformed the S&P 500 by 4.33% year to date through June 30, 2015. Nearly 90% of the Fund’s outperformance was due to stock selection, particularly in the Technology and Consumer Discretionary sectors. Palo Alto, a cybersecurity firm, Apple, and IAC/Interactive (Match.com and Tinder) were all positive contributors from the Technology sector. Starbucks, Disney, and Delphi Automotive were the strongest contributors from the Consumer Discretionary sector. Sector allocation had a smaller impact to the relative outperformance, with the overweight to the Healthcare sector, the index’s top performer, adding roughly 35 basis points. The Fund’s top contributor for the year, Valeant Pharmaceuticals, was sold towards the end of May. Part of the thesis for owning the stock was management’s ability to execute on accretive acquisitions. With the departure of the CFO and the purchase of Salix Pharmaceuticals, we felt that Valeant’s ability to continue to execute in the near term was compromised. Given the strong year-to-date performance, Valeant’s stock was hitting multi-year valuation highs, and we decided to exit the position. The fundamentals that have driven the current bull market in equities remain largely intact. Healthy corporate balance sheets have led to continued strength in merger & acquisition activity and a steady return of capital to shareholders. Central bankers from around the world, most notably in the U.S., Europe, China, and Japan, remain accommodative in regards to monetary policy. The steepening yield curve may be signaling a firming economy, which in turn could support the stocks of cyclical industries. First quarter S&P 500 earnings were much better than feared, although the impact of the drop in oil and the strengthening U.S. dollar remained primary risks. Both of those concerns showed signs of stabilization throughout the second quarter, which could aid companies in beating lowered expectations once again. Furthermore, despite current valuation multiples that are above long-term norms, the existing low interest rate and inflation environment suggest that these levels are justifiable. Lastly, according to data from the American Association of Individual Investors, bullish sentiment, a typically contrarian indicator, has remained below its long term average for the entire second quarter1. Ultimately, we believe the stock market will likely continue to show resiliency in the face of any near term macro concerns. 1 American Association of Individual Investors. “AAII Investor Sentiment Survey”. Survey. www.aaii.com. August 5, 2015. 1 With the Fed’s self-proclaimed data dependent approach to interest rate policy, investors appropriately scrutinized each piece of macroeconomic data released throughout the first half. U.S. gross domestic product was notably weak with an initial reading of +0.2% for the first quarter before ultimately being revised down to -0.2%. The soft reading was shrugged off by many due to unseasonable weather and a west coast port slowdown, with the Fed labeling the weakness as “transitory”. Many economists, including Fed members, are calling for a rebound in the second half of 2015 and some data suggests they may be right. Auto sales are showing strength, the housing recovery is ongoing, and the labor market continues to show signs of improvement. But the Fed will have to counterweigh these promising indicators of growth against signs of stubbornly low inflation. The strength in the jobs report is largely owed to service sector jobs, which tend to be more fickle and lower paying. Wage growth remains anemic and, as we have mentioned in prior letters, inflation will struggle to rise in the face of little to no wage increases. Also anchoring inflation expectations is the price action in commodities. From gold to copper to oil, commodities have been pressured by supply/demand constraints and the strength in the U.S. dollar. Although the U.S. dollar plateaued in the second quarter, should global monetary policy continue to diverge, we could see the dollar resume its move higher. For oil, the Fed labeled the softness as transitory and anticipates a rebound in price. But, as we have mentioned before, the newfound overabundance of supply has ushered in an era of surplus. As oil drillers continue to gain efficiencies, the breakeven price to extract oil from the ground should drop, so any rebound in the price is likely to be met with increased drilling activity. This added supply should essentially act as a ceiling on the price of oil. If inflation does continue to run below the Fed’s target, they will be hard-pressed to meaningfully hike rates in the short term. During her last press conference, Chairwoman Yellen advised investors to focus on the trajectory of potential rate hikes rather than the timing of the initial raise. We would look for a “one-and-done” token raise later this year, allowing the Fed to break the ice. Anticipating this gradual and deliberate rise in interest rates, we recently increased our exposure to the Financials sector with the purchase of Northern Trust. Banking stocks generally benefit from any increase in rates and/or a steepening of the yield curve. As was the case coming into the year, we continue to favor the Healthcare and Technology sectors. For the past year, Healthcare stocks have led the S&P 500 higher and we look for that trend to continue as both earnings and revenue growth for the sector are predicted to lead all sectors according to analysts. We continue to find opportunities in the Technology sector as we look for companies with solid growth profiles at attractive valuations. Overall, the stock market should remain range bound, as has been the case this year, until we get clarity on the Fed’s plan for interest rates. We anticipate further volatility ahead of any decision, and believe that an eventual raise could be a cathartic event for the market. With the Fed out of the way, we are constructive on the stock market’s ability to move forward to the upside. Enjoy the rest of your summer! Sincerely, Daniel Buckley Opinions expressed as those of the fund, are subject to change, are not guaranteed and should not be considered investment advice. Mutual fund investing involves risk. Principal loss is possible. The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Growth stocks typically are more volatile than value stocks; however, value stocks have a lower expected growth rate in earnings and sales. 2 Performance data quoted represents past performance; past performance does not guarantee future results. Earnings growth is not a measure of the Fund’s future performance. Fund holdings are subject to change and are not recommendations to buy or sell any security. For a complete list of fund holdings, please refer to the Schedule of Investments found in this report. The S&P 500 Index is a broad based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. You cannot invest directly in an index. Basis point is a value equaling one one-hundredth of a percent (1/100 of 1%). This report must be preceded or accompanied by a prospectus. Distributed by Quasar Distributors, LLC. August 2015 3 EXPENSE EXAMPLE June 30, 2015 (Unaudited) As a shareholder of the Fund, you incur ongoing costs, including investment advisory fees; and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (January 1, 2015 through June 30, 2015). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During the Six Months Ended June 30, 2015” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund’s and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Annualized Net Expense Ratio June 30, 2015 Beginning Account Value January 1, 2015 Ending Account Value June 30, 2015 Expenses Paid During the Six Months Ended June 30, 2015* Actual 1.50% Hypothetical (5% annual return before expenses) 1.50% * Expenses are equal to the Fund’s annualized net expense ratio, multiplied by the average account value over the period, multiplied by 181/365 to reflect the one-half year period. TABULAR PRESENTATION OF SCHEDULE OF INVESTMENTS As of June 30, 2015 (Unaudited) Sector % of Net Assets Information Technology 25.9% Health Care 20.6% Financials 15.6% Consumer Discretionary 14.2% Industrials 11.0% Materials 3.7% Energy 3.3% Consumer Staples 3.0% Money Market Fund 2.8% Liabilities in Excess of Other Assets (0.1% ) 100.0% 4 SCHEDULE OF INVESTMENTS June 30, 2015 (Unaudited) Shares Market Value Common Stocks — 97.3% Consumer Discretionary — 14.2% Carnival Corp. $ Delphi Automotive PLC Grupo Televisa, S.A.B. — ADR Home Depot, Inc. Starbucks Corp. The Walt Disney Co. Consumer Staples — 3.0% Church & Dwight Co., Inc. Costco Wholesale Corp. Energy — 3.3% EOG Resources, Inc. Schlumberger Ltd. Financials — 15.6% American Tower Corp. Bank Of America Corp. Citigroup, Inc. Goldman Sachs Group, Inc. Intercontinental Exchange, Inc. JPMorgan Chase & Co. Wells Fargo & Co. Health Care — 20.6% AbbVie, Inc. Allergan, Inc. * Amgen, Inc. Biogen Idec, Inc. * Cerner Corp. * Express Scripts Holding Co. * Illumina, Inc. * Medtronic PLC Thermo Fisher Scientific, Inc. Zoetis, Inc. The accompanying notes are an integral part of these financial statements. 5 SCHEDULE OF INVESTMENTS, continued June 30, 2015 (Unaudited) Shares Market Value Industrials — 11.0% Chicago Bridge & Iron Company N.V. $ Roper Industries, Inc. Union Pacific Corp. United Rentals, Inc. * Wabtec Corp. Information Technology — 25.9% Akamai Technologies, Inc. * Apple, Inc. eBay, Inc. * Facebook, Inc. * IAC/InterActiveCorp NXP Semiconductors N.V. * Palo Alto Networks, Inc. * Qorvo, Inc. * Rackspace Hosting, Inc. * Visa, Inc. Materials — 3.7% Ecolab, Inc. U.S. Silica Holdings, Inc. Total Common Stocks (Cost $13,307,955) $ Short-Term Investment — 2.8% Money Market Fund — 2.8% Fidelity Money Market Portfolio Select Class, 0.05% (a) $ Total Short-Term Investment (Cost $533,677) $ Total Investments — 100.1% (Cost $13,841,632) $ Liabilities in excess of other assets — (0.1)% ) Total Net Assets — 100.0% $ Percentages are stated as a percent of net assets. * Non-income producing. (a) Represents annualized seven-day yield at June 30, 2015. ADR American Depositary Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor’s Financial Services LLP (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 6 STATEMENT OF ASSETS AND LIABILITIES June 30, 2015 (Unaudited) Assets: Investments, at market value (cost $13,841,632) $ Cash Dividends reclaims and interest receivable Prepaid expenses Total Assets Liabilities: Investment advisory fees Payable to other affiliates Professional fees Accrued expenses and other liabilities Total Liabilities Total Net Assets $ Net Assets Consist of: Capital Stock $ Accumulated net investment loss ) Undistributed net realized gain on investments Net unrealized appreciation on investments Total Net Assets $ Shares outstanding (unlimited number of shares authorized, no par value) Net asset value, offering price and redemption price per share $ The accompanying notes are an integral part of these financial statements. 7 STATEMENT OF OPERATIONS For The Six Months Ended June 30, 2015 (Unaudited) Investment Income: Dividend income (net of foreign taxes withheld of $173) $ Interest income Total Investment Income Expenses: Investment advisory fees Accounting services fees Administration fees Transfer agent fees Trustees’ fees and expenses Professional fees Compliance expense Insurance expense Custodian fees Other expenses Reports to shareholders Registration fees Total Expenses Fees waived and expenses reimbursed by Adviser ) Net Expenses Net Investment Loss ) Realized and Unrealized Gain (Loss) on investments Net realized gain on investment transactions Change in unrealized appreciation of investments ) Net realized and unrealized gain on investments Net Increase in Net Assets from Operations $ The accompanying notes are an integral part of these financial statements. 8 STATEMENTS OF CHANGES IN NET ASSETS Operations: For The Six Months Ended June 30, 2015 (Unaudited) Year Ended December 31, 2014 Net investment loss $ ) $ ) Net realized gain on investment transactions Change in unrealized appreciation on investments ) ) Net increase in net assets from operations Distributions to Shareholders: Net realized gain ) ) Total distributions to shareholders ) ) Capital Share Transactions: Proceeds from shares sold Shares issued in reinvestment of dividends Payments for shares redeemed ) ) Net increase in net assets from capital share transactions Increase in Net Assets Net Assets: Beginning of period/year End of period/year $ $ Capital Share Transactions (in shares): Six Months Ended June 30, 2015 (Unaudited) Year Ended December 31, 2014 Shares sold Shares issued in reinvestment of dividends Shares redeemed ) ) Net increase in shares outstanding Shares outstanding: Beginning of period/year End of period/year The accompanying notes are an integral part of these financial statements. 9 FINANCIAL HIGHLIGHTS Per Share Data: Six Months Ended June 30, 2015 (Unaudited) Year Ended December 31, Year Ended December 31, Year Ended December 31, Year Ended December 31, Year Ended December 31, Net asset value, beginning of period/year $ Income (loss) from investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) Total from investment operations ) Less distributions to shareholders: From investment income — — — ) — — From realized gains ) ) — Total distributions to shareholders ) ) — ) — — Net asset value at end of period/year $ Total return % %) % Supplemental Data and Ratios: Net assets, end of period/year $ Ratio of net expenses to average net assets % Ratio of net investment income (loss) to average net assets %) %) %) % %) %) Portfolio turnover rate 26
